Name: Council Regulation (EEC) No 852/78 of 24 April 1978 amending Regulation (EEC) No 1569/72 laying down special measures for colza and rape seed, and repealing Regulation (EEC) No 2713/72
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 116/6 Official Journal of the European Communities 28 . 4. 78 COUNCIL REGULATION (EEC) No 852/78 of 24 April 1978 amending Regulation (EEC) No 1569/72 laying down special measures for colza and rape seed, and repealing Regulation (EEC) No 2713/72 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2560/77 (2 ), and in particular Article 36 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza and rape seed (3), as last amended by Regulation (EEC) No 3477/73 (4), introduced a system of differential amounts for the said seed harvested in the Commu ­ nity and processed for oil or exported to third coun ­ tries ; whereas, having regard to the absence of mone ­ tary compensatory amounts in this sector, and with a view to avoiding any incentive to offer seed harvested in weak currency States for intervention in strong currency States, Article 6 of that Regulation restricts intervention in Germany and in the Benelux coun ­ tries to seed harvested in each of those countries respectively ; Whereas Council Regulation (EEC) No 2713/72 of 19 December 1972 on intervention in colza and rape seed harvested in Denmark and the United Kingdom (5 ) also restricts intervention in Denmark and the United Kingdom to colza and rape seed har ­ vested in each of those countries respectively as long as the intervention prices applying in these two coun ­ tries are lower than those applying in the other Member States ; whereas the intervention prices applying in the two States in question have now reached the common price level ; whereas Regulation (EEC) No 2713/72 should therefore be repealed ; Whereas, so as to avoid the distortions described above, intervention in each Member State should be limited to seed harvested on its territory, HAS ADOPTED THIS REGULATION : Article 1 Article 6 of Regulation (EEC) No 1569/72 shall be replaced by the following : 'Article 6 Colza and rape seed harvested in a Member State may be offered for intervention only on the terri ­ tory of that Member State.' Article 2 Regulation (EEC) No 2713/72 is hereby repealed . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 24 April 1978 . For the Council The President P. DALSAGER ( ¢) OJ No 172, 30 . 9 . 1966, p . 3025/66. (2 ) OJ No L 303, 28 . 11 . 1977, P . 1 . (3) OJ No L 167, 25 . 7 . 1972, p. 9 . (4 ) OJ No L 357, 28 . 12 . 1973, p. 6 . (5) OJ No L 291 , 28 . 12. 1972, p . 14.